•,    ...



                                     Johnny Sloan, Jr.
                                MCCONNELL UNIT-TDCJf01004291
                                   3001 South Emily Drive
                                   Beeville, Texas 78102


     March 16, 2015


     OFFICE OF THE CLERK
     ABEL ACOSTA, Clerk
     COURT OF CRIMINAL APPEALS
     OF TEXAS
     P.O. Box 12308 - Capitol Station
     AUSTIN, TEXAS 78711


            RE:     WR- W00-01283-Q(A)


     Dear Clerk:

           Enclosed for your filing is Relator's Writ of Mandamus. Please file
     said Writ and bring to the attention of the Court for disposition.
            Thank you for your assistance in this matter.


     Sincerely,




     cc:    files
                              ~IT   NO. WDO-Ol283-Q(A)

                         '1'0 THE COURT   OF CRIMINAL APPEALS

                                  AT AUSTIN, TEXAS

                          *******************************~



                                          In re
                          JOHNNY' SLOAN I JR         Relator
                                          versus

                   204TO JUDICIAL DISTRICT COURT         Respondent

                ****************************************************

                                WRIT OF MANDAMUS

                ********************************************


                                               RELATOR, PRO SE.

                                               Johnny Sloanj Jr. 101004291
                                               McConnell Unit
                                               3001 South Emily Drive
                                               Beeville, Texas 78102


                                               In propria persona




                     [   ORAL ARGUMENT NOT REQUESTED




-cover Sheet-
 i,




                        IDENTITIES OF THE PARTIES


JohnnySloan, Jr.                             .Relator
TDCJi 01004291
McConnell Unit
3001 South Emily Dr.
Beeville, Texas 78102




204TH JUDICIAL DISTRICT COURT                Respondent
c/o District Clerk
Frank Crowley Courts Building
133 N. Riverfront LB 12
Dallas, Texas 75207-4313




                                   ii
                            TABLE OF CONTENTS

IDENTITIES OF PARTIES                           ii

TABLE OF CONTENTS                               iii
INDEX OF AUTHORITIES                            iv
STATEMENT OF THE CASE                           v
           \
STATEMENT OF JURISDICTION                       vi
ISSUES PRESENTED                                vii
STATEMENT OF FACTS                              viii
ARGUMENT                                        1

PRAYER                                          2

APPENDIX




                                  iii
                                INDEX OF AUTHORITIES


CASES                                                                        PAGE

Safety-Kleen Corp. v. Garcia,

        945 S.W.2d. 268 (Tex.App.-San Antonio 1997) .•....•...............   1

In re Marriage of Seal,

        83 S.W.3d 870 (Tex.App.-Texarkana 2002)                              1

Eli Lilly & Co. v. Marshall,

        829 S.W.2d 157, 158 (Tex.Crim.App.l992)                                  1



Code of Criminal Procedures

        Article 11.07, Sec. 3(a)(b)(c)(d)                                        vi

                       Sec. 8                                                    vi




                                        iv
                           STATEMENT OF THE CASE

        Relator seeks an ORDER TO COMPEL the 204th Judicial District

Court     of   Dallas   County,   Texas. To respond to Applicant's Writ

of Habeas Corpus filed August 16, 2013.




                                     v
                         STATEMENT OF JURISDICTION

      The Relator    contends     that this Honorable Court of Criminal

Appeals    has jurisdiction to hear this WRIT OF MANDAMUS according

to Texas Code Of Criminal Procedures, Article 11.07, Sec. 3(a)(b)

(c) (d),   to   compel    the   204th    Judicial   District Court, to act

in according with Code of Criminal Proc., Sec. 8, Finding of Facts.

See art. 11.07.

      And notify said Relator thereof.




                                        vi
                        ISSUE PRESENTED

1.   WHETHER THE TRIAL COURT'S DISCRETION VIOLATES RELATOR'S
     DUE PROCESS RIGHTS TO BE HEARD, WHEREAS, THE TRIAL COURT
     HAS FAILED TO RESPOND TO RELATOR'S APPLICATION FOR WRIT OF
     HABEAS CORPUS, IN THE DICTATE OF ARTICLE 11.07?




                           (




                               vii
                                           STATEMENT OF FACTS

        On= August 16, 2013, Relator submitted to the 204th Judicial

District       Court       of Dallas County, Texas, Applicant's Application

for Writ of habeas Corpus, with exhibits.

        On    August       30,        20i3, the State of Texas filed it's State's

Response       to       Application for Writ of Habeas Corpus. Recommendirig

the     dismissal         of        Applicant's       Applicantion   for Writ of Habeas

Corpus and/or make such findings as will see justice done in this

case.

        On    September             30, 2013, the trial Court issued ORDER DESIG-

NATING       ISSUES.       At which time the Court appoint Attorney Michael

Mowla,       address       603        N.     Cedar Rigde Ste.lOO, Duncanville, Texas

75116, to resolve the (i6)                    u~resolved issues.

        On   January           6,     2015,     Relator     submitted letter qf inquiry

to    Attorn~y          Mowla,        and     the    District   Clerk of Dallas County,

requesting          a    disposition           of this cause. Neither Officer of the

Court responded.

        On   March        16,        2015,     Relator     submits his Writ of Mandamus

to this Honorable .Court of Criminal Appeals.




                                                    viii
ISSUE PRESENTED (restated}

        Whether the trial Court's discretion violates Relator's Due
        Process Rights to be heard, whereas, the trial Court has
        failed  to respond to Relator's Application for Writ of
        Habeas Corpus, in the dictate of Article 11.07?

                                                  ARGUMENTS

        Relator brings this Writ of Mandamus to compel the Honorable

204TH     JUDICIAL          DISTRICT COURT, to set a permanent hearing date,

and issue a ruling on his Writ of Habeas Corpus. Given the length

of     time between the filing of the application and the non-action

taken by the trial Court, the 204th Judicial Court is in violation

Relator Due Process Rights to be heard ... Therefore, Mandamus is

an extraordinary remedy, available only when a trial court clearly

abuses     its          discretion          and     when there is no adequate remedy on

appeals.

        When        a    document       is        properly     filed     and pending before a

trial     court,          act    of     giving        consideration to and relying upon

that     document is ministerial act and Mandamus may issue to compel

Trial Court to act. Safety-Kleen Corp. v.                             Garci~,   945 s.w.2d   .~


268 (Tex.App.-San Antonio 1997};. Eli                         Li~ly    & Co. v. Marshall, 829
S.W.2d 157,          158 (Tex.Crim.App. 1992)(Holding trial court abused

its discretion by refusing to conduct hearing and render decision

on     motion).         Judges        are     required        to ensure that all cases are

brought        to       trial    or     disposition,          and trial Court may, on the

Court's own motion and with reasonable notice to the parties set

contested cases for trial. In re Marriage of Seal,                                  83 S.W.3d
870 (Tex.App.-Texarkana 2002).



                                                      1
...,   ..


                                                 PRAYER

                    WHEREFORE, Relator pray that this Honotable Court of Criminal

            Appeals compel the 204th Judicial District Court of Dallas County,

            Texas, to act      in   according     with    11.07, without further   d~lay.


            Relator     respectfully    pray     this    Court   grant Relator's Writ of

            Mandamus.

                                                         Respectfully submitted,




                                                         J  nny   oan, Jr.-Relator
                                                         TDCJ-ID#Ol004291
                                                         MCCONNELL UNIT
                                                         3001 s. Emily Dr.
                                                         Beeville, Texas 78102



                                              VERIFICATION

                    I, Johnny Sloan, Jr., Relator ProSe, do hereby verify and

            swear     under   the   penalty     of perjury the following are true and

            correct to the best of my knowledge. Therefore, Relator is compe-

            tent to testify to the matters stated.

                    Signed on this 16th day of March, 2015.




                                                    2